            Case 2:10-cr-00347-MCE Document 560 Filed 05/12/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:10-CR-00347-MCE
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; ORDER
14   NAVJOT SINGH,                                DATE: June 11, 2020
                                                  TIME: 10:00 a.m.
15                                  Defendant.    COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
20         1.     By previous order, this matter was set for status on June 11, 2020.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until August 20, 2020, and to exclude time between June 11, 2020, and August 20, 2020,

23 under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find:

25                a)      On June 6, 2019, the Court granted the defendant’s coram nobis

26         petition and set the matter for a status hearing on July 25, 2019. The Court

27         granted the coram nobis petition based on prior counsel’s ineffective assistance

28         related to potential immigration consequences of a criminal conviction. The United


      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:10-cr-00347-MCE Document 560 Filed 05/12/20 Page 2 of 3


 1        States and counsel for the defendant have explored potential resolution of this

 2        matter. Counsel for the defendant has conducted follow-up research and

 3        investigation related to the potential immigration consequences of this case and

 4        potential resolution options. Counsel for the defendant desires additional time to

 5        conduct investigation and research.

 6               b)      Counsel for defendant believes that failure to grant the above-

 7        requested continuance would deny him the reasonable time necessary for effective

 8        preparation, taking into account the exercise of due diligence.

 9               c)      The government does not object to the continuance.

10               d)      Based on the above-stated findings, the ends of justice served by

11        continuing the case as requested outweigh the interest of the public and the

12        defendant in a trial within the original date prescribed by the Speedy Trial Act.

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:10-cr-00347-MCE Document 560 Filed 05/12/20 Page 3 of 3


1                 e)      For the purpose of computing time under the Speedy Trial Act, 18

2          U.S.C. § 3161, et seq., within which trial must commence, the time period of June

3          11, 2020 to August 20, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

4          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

5          by the Court at defendant’s request on the basis of the Court’s finding that the ends

6          of justice served by taking such action outweigh the best interest of the public and

7          the defendant in a speedy trial.

8 IT IS SO STIPULATED.

9

10   Dated: May 6, 2020                               MCGREGOR W. SCOTT
                                                      United States Attorney
11

12                                                    /s/ JUSTIN L. LEE
                                                      JUSTIN L. LEE
13                                                    Assistant United States Attorney
14

15
     Dated: May 6, 2020                               /s/ CLYDE BLACKMON
16
                                                      CLYDE BLACKMON
17                                                    Counsel for Defendant
                                                      NAVJOT SINGH
18

19
20
                                              ORDER
21
           IT IS SO ORDERED.
22
     Dated: May 11, 2020
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME       3
30    PERIODS UNDER SPEEDY TRIAL ACT
